DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see page 3, filed 11/16/2020, with respect to the rejection of Claims 3 and 7 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of Claims 3 and 7 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant’s amendment to Claims 1, 17, and 22 have overcome the 35 U.S.C. 103 rejection previously set forth in the Non-Final/Final Office Action mailed 09/16/2020. The 35 U.S.C. 103 rejection is withdrawn. However, upon further consideration, additional rejections have been made to the claims over 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17, and 22 recite the limitations “wherein the blood flow characteristic comprises a heart sound of the patient”, and “when it is determined that the patient has no detected heart sound, subsequently determining the blood flow characteristic based on the second blood flow feature”. It is thus reasonable to interpret the blood flow characteristic being determined based on the second blood flow feature to still comprise a heart sound. However, the applicant’s closest support for the subsequent determination of a blood flow characteristic based on the second blood flow feature in the specification recites “Otherwise, if a heart sound is not detected, the pulse detection process 60a determines in block 82 that the patient is pulseless and that defibrillation therapy may be appropriate. A defibrillator 10 implementing the pulse detection process 60a may then proceed to determine whether defibrillation therapy is appropriate, e.g., by obtaining and processing ECG data from the patient as described in U.S. Pat. No. 4,610,254, referenced earlier and incorporated herein by reference”, [0092]. A similar paragraph is repeated in [0104], [0111], and [0121]. It is also recited in [0122] that “ECG data in time relation to the occurrence of a heart sound … may serve to confirm the detection of the heart sound”, but this still requires the positive determination of heart sound using the first blood flow feature, i.e. the PCG data. Finally, U.S. Pat. No. 4,610,254 does not discuss heart sounds anywhere in the disclosure. Thus, there is no clear evidence that the inventor or a joint inventor at the time of application had possession of the claimed clause “subsequently determining the blood flow characteristic based on the second blood flow feature”, wherein the blood flow characteristic is a heart sound, wherein it is based on ECG (or other non-phonocardiogram) blood flow features, and wherein it is determined subsequent to the determination of no heart sound detection.
Claims 3-9, 11-14, 16, 21, and 24 are rejected by virtue of dependence on Claim 1.
Claims 18-20 and 25 are rejected by virtue of dependence on Claim 17. 
Claim 23 is rejected by virtue of dependence on Claim 22. 
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the closest prior art, Joo (US 2003/0060723 A1), discloses
A method of detecting blood flow in a patient, comprising: 
receiving a first segment of a first physiological signal of the patient (“the sensing devices 16 and 18 are configured to detect acoustical energy…”, [0046]), wherein the first physiological signal comprises phonocardiogram data (“Acoustical energy sensed by the devices 16 and 18 is converted by the defibrillator 10 into digital phono cardiogram (PCG) data”, [0046]) and wherein the first segment of the first physiological signal is obtained with a defibrillator external to the patient (Fig. 2; “For example, the invention may be implemented in an automated external defibrillator”, [0019]; this implies all embodiments are able to be done with an automated external defibrillator with additional sensors); 
receiving a second segment of a second physiological signal of the patient (“Yet another physiological signal that could be used in the invention is…a pulse oximetry signal”, [0104]; “Although analysis of impedance signal data is discussed below as a way of describing further embodiments of the present invention, those of ordinary skill in the art will appreciate that the pulse detection processes of the present invention may use any physiological signal or combination of different physiological signals that reveal the presence of a cardiac pulse. These signals include…pulse oximetry signals,”, [0107]; therefore, instead of impedance data, pulse oximetry data could be used), wherein the second segment of the second physiological signal is obtained with the defibrillator (Fig. 2; “For example, the invention may be implemented in an automated external defibrillator”, [0019]; this implies all embodiments are able to be done with an automated external defibrillator with additional sensors); 
calculating a first blood flow feature from the first segment (Fig. 14, Element 244; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection 
calculating a second blood flow feature from the second segment (“The resulting pulse oximetry signal may then be analyzed according to the present invention for one or more features indicative of a cardiac pulse”, [0104]), at least one of the first or second blood flow features including a pulsatile change in blood volume (“The absorption or reflectance of the light is modulated by the pulsatile arterial blood volume and detected using a photodetector device”, [0104]; therefore, a pulse oximetry signal has pulsatile changes in blood volume embedded in the detected light signal); 
determining a blood flow characteristic of the patient (Fig. 14, Element 244; “If the relative change in energy between the estimated instantaneous energy and the estimated background energy exceeds a predetermined threshold, the pulse detection process 60a determines that a heart sound was detected “, [0069]; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection processes 60a, 60b, and/or 60c”, [0134]) based on at least the first blood flow feature (Step 78 of pulse detection process 60a is based on Step 76 of element 60a), wherein the blood flow characteristic comprises a heart sound of the patient (Step 78 of element 60a is determining whether a heart sound was detected); 
determining if the patient has no heart sound based on the determined blood flow characteristic of the patient (Fig. 14, element 244, which includes step 78 of element 60a, option “NO”). 
Joo discloses the claimed invention except for expressly disclosing when it is determined that the patient has no detected heart sound, subsequently determining the blood flow characteristic based on the second blood flow feature; and administering at least one treatment to the patient based at least in part on the blood flow characteristic based on the second blood flow feature. Instead, Joo discloses simultaneously determining two separate blood flow characteristics based on two separate blood flow features, and administering at least one treatment to the patient based at least in part on both blood flow characteristics (Fig. 14 method). Other prior art such as Morgan (US 4,610,254) and Rock (US 
Claims 3-9, 11-14, 16, 21, and 24 are indicated as having allowable subject matter by virtue of dependence on Claim 1.
Regarding Claim 17, Joo discloses A medical device, comprising: 
a first sensor (Elements 16 and 18, Fig. 2) configured to sense a first physiological signal of a patient (“the sensing devices 16 and 18 are configured to detect acoustical energy…”, [0046]) and output a first segment of the first physiological signal (Step 250, Fig. 2), wherein the first physiological signal comprises phonocardiogram data (“Acoustical energy sensed by the devices 16 and 18 is converted by the defibrillator 10 into digital phono cardiogram (PCG) data”, [0046]) and wherein the first sensor is to be placed on the skin of the patient when Page 5Appl. No.: 14/636,014Docket No.: C3646-USU3Filing Date: Mar. 2, 2015in use (See Fig. 2); 
a second sensor configured to sense a second physiological signal of the patient (“Yet another physiological signal that could be used in the invention is…a pulse oximetry signal”, [0104]; “Although analysis of impedance signal data is discussed below as a way of describing further embodiments of the present invention, those of ordinary skill in the art will appreciate that the pulse detection processes of the present invention may use any physiological signal or combination of different physiological signals that reveal the presence of a cardiac pulse. These signals include…pulse oximetry signals,”, [0107]; therefore, instead of impedance data, pulse oximetry data could be used) and output a second segment based of the second physiological signal (Step 246, Fig. 14), wherein the second sensor is to be placed on the skin of the patient when in use (A pulse oximetry sensor is placed against the skin of a patient when in use); 
a processor arranged to: 
analyze the first segment of the first physiological signal to determine a first blood flow feature (Fig. 14, Element 244; “detection process 244 may undertake actions as described above 
analyze the second segment of the second physiological signal to determine a second blood flow feature (“The resulting pulse oximetry signal may then be analyzed according to the present invention for one or more features indicative of a cardiac pulse”, [0104]), at least one of the first blood flow feature and the second blood flow feature including a pulsatile change in blood volume (“The absorption or reflectance of the light is modulated by the pulsatile arterial blood volume and detected using a photodetector device”, [0104]; therefore, a pulse oximetry signal has pulsatile changes in blood volume embedded in the detected light signal); 
determine a trending blood flow characteristic of the patient (Fig. 14, Element 244; “If the relative change in energy between the estimated instantaneous energy and the estimated background energy exceeds a predetermined threshold, the pulse detection process 60a determines that a heart sound was detected “, [0069]; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection processes 60a, 60b, and/or 60c”, [0134]) based on at least the first blood flow feature (Step 78 of pulse detection process 60a is based on Step 76 of element 60a) based on the first blood flow feature, wherein the blood flow characteristic comprises a heart sound of the patient (Step 78 of element 60a is determining whether a heart sound was detected); determine if the patient has no detected heart sound based at least in part on the determined trending blood flow characteristic (Fig. 14, element 244, which includes step 78 of element 60a, option “NO”). 
Joo discloses the claimed invention except for expressly disclosing when it is determined that the patient has no detected heart sound, subsequently determine the blood flow characteristic based on the second blood flow feature; and cause at least one treatment to be administered to the patient based on the blood flow characteristic based on the second blood flow feature. Instead, Joo discloses simultaneously 
Claims 18-20 and 25 are indicated as having allowable subject matter by virtue of dependence on Claim 17.
Regarding Claim 22, Joo discloses a method of detecting a blood flow in a patient, comprising: receiving a first segment of a first physiological signal (“the sensing devices 16 and 18 are configured to detect acoustical energy…”, [0046]), the first segment including an indication of one or more pulsatile changes in blood volume (A phonocardiograph indicates the opening and closing of heart valves, which indicate a pulsatile change in blood volume), wherein the first physiological signal comprises phonocardiogram data (“Acoustical energy sensed by the devices 16 and 18 is converted by the defibrillator 10 into digital phono cardiogram (PCG) data”, [0046]) and wherein the first segment of the first physiological signal is obtained with a defibrillator external to the patient (Fig. 2; “For example, the invention may be implemented in an automated external defibrillator”, [0019]; this implies all embodiments are able to be done with an automated external defibrillator with additional sensors); 
receiving a second segment of a second physiological signal patient (“Yet another physiological signal that could be used in the invention is…a pulse oximetry signal”, [0104]; “Although analysis of impedance signal data is discussed below as a way of describing further embodiments of the present invention, those of ordinary skill in the art will appreciate that the pulse detection processes of the present invention may use any physiological signal or combination of different physiological signals that reveal the presence of a cardiac pulse. These signals include…pulse oximetry signals,”, [0107]; therefore, 
determining from the first segment a first blood flow feature (Fig. 14, Element 244; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection processes 60a, 60b, and/or 60c”, [0134]; Element 60a includes Step 76, wherein “the estimated instantaneous energy and background energy are …compared … to determine a relative change in energy in the PCG data”, [0069]; this relative change is being interpreted as a blood flow feature), 
determining from the second data segment a second blood flow feature (“The resulting pulse oximetry signal may then be analyzed according to the present invention for one or more features indicative of a cardiac pulse”, [0104]); 
determining a patient blood flow characteristic (Fig. 14, Element 244; “If the relative change in energy between the estimated instantaneous energy and the estimated background energy exceeds a predetermined threshold, the pulse detection process 60a determines that a heart sound was detected “, [0069]; “detection process 244 may undertake actions as described above with regard to any or all of the pulse detection processes 60a, 60b, and/or 60c”, [0134]) based on the first blood flow feature (Step 78 of pulse detection process 60a is based on Step 76 of element 60a), wherein the blood flow characteristic comprises a heart sound of the patient (Step 78 of element 60a is determining whether a heart sound was detected); 
determining whether the patient has a detected heart sound from blood flow characteristic (Fig. 14, element 244, which includes step 78 of element 60a); and 
outputting an indication of at least one of no blood flow or a presence of a blood flow based on the patient blood flow characteristic (Step 257, Fig. 14)
Joo discloses the claimed invention except for expressly disclosing the first blood flow feature including at least a trend in pulsatile changes in blood volume; and

Claim 23 is indicated as having allowable subject matter by virtue of dependence on Claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Shapiro et al (US 5,957,866), which discloses the simultaneous sensing of heart sounds and an ECG signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN E. COOPER/             Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791